                                                                                FILED
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                                 MAR 2 2 2019
                                                                                         fV#.
                                                                             -iOfWENGUTVii.-^^
                                                                                 DISTRICTyU
FABRIZIO TERRANOVA,

                     Plaintiff,                         DECISION AND ORDER


              V.                                        I:I6-CV-00537 EAW


NEW YORK STATE DEPARTMENT
OF CORRECTIONS AND
COMMUNITY SUPERVISION,
MICHAEL J. CHLUDZINSKI, JAMES
JOHNSON, and JOHN DOE, A through
Z collectively.

                     Defendants.



                                   INTRODUCTION


       Plaintiff Fabrizio Terranova ("Plaintiff), a prisoner residing at the Wende

Correctional Facility ("Wende"), brings claims pursuant to 42 U.S.C. § 1983 arising out of

an alleged beating by corrections officers. (Dkt. 7). Presently before the Court is a motion

by defendant New York State Department of Corrections and Community Supervision

("DOCCS" or "Defendant") to dismiss the claims against it pursuant to Federal Rule of

Civil Procedure 12(b)(1)(Dkt. 24), and Plaintiffs request for early discovery pursuant to

Rule 26(d)(1) (Dkt. 27 at 4-5). For the reasons stated below. Defendant's motion is

granted, and Plaintiffs request is denied.
                                      BACKGROUND


       The following facts are taken from the Amended Complaint(Dkt. 7), the operative

pleading in this matter. As is required at this stage of the proceedings, Plaintiffs

allegations are treated as true.

       Plaintiff was transferred from the Sing Sing Correctional Facility to Wende on

January 1, 2015. (Dkt. 7 at ^ 12). On July 9, 2015,Plaintiff noticed blood in his urine and

requested emergency medical attention from the corrections officer on duty in his cell

block. {Id. at ^ 13). The corrections officer ordered Plaintiff to put on his shoes and exit

his cell. {Id. at ^ 14). Plaintiff complied, and as he exited his cell, the corrections officer

struck him in the face. {Id. at    14-15). The corrections officer then handcuffed Plaintiff

and slammed him into the floor. {Id. at H 15). While Plaintiff was on the floor, the

corrections officer and several other corrections officers kicked and punched Plaintiff in

his torso and midsection. {Id. at ^ 16). While the assault was ongoing, a supervisor or

commanding officer observed the conduct and allowed it to continue. {Id. at ^ 17). The

corrections officers then dragged Plaintiff into an adjacent building, where two corrections

officers continued to assault Plaintiff. {Id. at    18).

       As a result of the officers' conduct. Plaintiff"sustained multiple injuries, including

but not limited to[:] lacerations, traumatic brain injury, fractured ribs, multiple bruises and

contusions, permanent neurological injuries, mental anguish, emotional distress, and post

traumatic stress disorder." {Id. at ^ 19). Plaintiff was later charged with violating prison

rules and inciting violence. {Id. at T| 20).



                                               2-
       Plaintiff brought this lawsuit on June 30, 2016 (Dkt. 1), and filed the Amended

Complaint on November 28, 2016 (Dkt. 7). John Lempke was dismissed from the action

on August 3, 2017(Dkt. 14), and Defendant was served on July 12, 2018(Dkt. 23).

       Defendant filed the instant motion on July 24, 2018. (Dkt. 24). Plaintiff submitted

his response on September 27, 2018 (Dkt. 27), and Defendant replied on October 9, 2018

(Dkt. 28).

                                       DISCUSSION


I.     Motion to Dismiss


       A.     12(b)(1) Legal Standard


      "A plaintiff asserting subject matter jurisdiction has the burden of proving by a

preponderance of the evidence that the court retains jurisdiction." Makarova v. United

States, 201 F.3d 110, 113(2d Cir. 2000). "When considering a motion to dismiss for lack

ofsubject matter jurisdiction or for failure to state a cause of action, a court must accept as

true all material factual allegations in the complaint." Shipping Fin. Servs. Corp. v.

Drakos, 140 F.3d 129, 131 (2d Cir. 1998). "[T]he district court can refer to evidence

outside the pleadings and the plaintiff asserting subject matter jurisdiction has the burden

of proving by a preponderance of the evidence that it exists." Luckett v. Bure, 290 F.3d

493, 496-97 (2d Cir. 2002). "Indeed, a challenge to the jurisdictional elements of a

plaintiffs claim allows the Court to weigh the evidence and satisfy itselfas to the existence

of its power to hear the case." Celestine v. Mt. Vernon Neighborhood Health Ctr., 289 F.

Supp. 2d 392, 399(S.D.N.Y. 2003), affd, 249 F. App'x 851 (2d Cir. 2007).



                                              3-
       B.     Lack of Subject Matter Jurisdiction


       Defendant moves to dismiss Plaintiffs claims, asserting that it is protected by the

doctrine ofsovereign immunity. For the reasons that follow, the Court grants Defendant's

motion.


       Under the Eleventh Amendment, states and their agencies are immune from suits

brought by private parties in federal court, unless Congress "unequivocally expresses its

intent" to abrogate that immunity and "acts pursuant to a valid exercise of power," or a

state waives its immunity. In re Charter Oak Assocs., 361 F.3d 760, 765 (2d Cir. 2004)

(quotations and citation omitted). This jurisdictional bar applies "whether the reliefsought

is legal or equitable." Papasan v. Allain, 478 U.S. 265, 276 (1986). "The immunity

recognized by the Eleventh Amendment extends beyond the states themselves to 'state

agents and state instrumentalities' that are, effectively, arms ofa state." Woods v. Rondout

Valley Cent. Sch. Dist. Bd. ofEduc., 466 F.3d 232, 236(2d Cir. 2006).

       It is well established that Defendant is considered an arm of the state to which


sovereign immunity extends. See, e.g.,Davis v. New York,316 F.3d 93, 101 (2d Cir. 2002)

("[T]he dismissal of[the plaintiff]'s claims against...[DOCCS]... is affirmed, because

these claims are barred by the Eleventh Amendment."); Wilson v. Celestin, No. 17-CV-

5592(MKB),2018 WL 2304762, at *2(E.D.N.Y. May 18, 2018)(holding DOCCS is an

arm of the state, and consequently the plaintiffs § 1983 claim was barred by sovereign

immunity); Johnson v. New York, No. 10 Civ. 9532(DLC), 2012 WL 335683, at *1

(S.D.N.Y. Feb. 1, 2012) (same). Plaintiff has not argued that Defendant waived its

sovereign immunity in this matter, Jones v. N.Y. State Div. ofMilitary and Naval Affairs,
 166 F.3d 45,49(2d Cir. 1999), nor did Congress override the Eleventh Amendment when

it enacted § 1983, see Quern v. Jordan, 440 U.S. 332, 345 (1979).' Therefore, the Court

finds Plaintiffs claims against Defendant are barred by sovereign immunity and grants

Defendant's motion to dismiss.


II.    Request for Discovery Prior to Rule 26(f) Conference


       Plaintiff requests that the Court issue an order authorizing, prior to the Rule 26(f)

conference, the disclosure of the identities of the corrections officers assigned to Wende

on the date of the incident. (Dkt. 27 at 4-5). The Court denies Plaintiffs request for the

reasons that follow.


       Federal Rule of Civil Procedure 26(d)(1) provides that a "party may not seek

discovery from any source before the parties have conferred as required by Rule 26(f)[.]"

Fed. R. Civ. P. 26(d)(1). However, discovery will be permitted in advance of a Rule 26(f)

conference when it is "authorized ... by court order." Id. "This is generally viewed as

requiring a showing of good cause." In re BitTorrent Adult Film Copyright Infringement

Cases, 296 F.R.D. 80, 87(E.D.N.Y. 2012).

       Plaintiff has not shown good cause here. Although the Court has dismissed DOCCS

from the instant lawsuit, two other named defendants remain. Plaintiff has presented no

reason why early discovery is required here—^he seeks only to identify the corrections



'       Plaintiff asserts that "[t]he argument that states are blanketedly [sic] protected,
allowing their agents and agencies to violate the civil rights of individuals, is contrary to
the spirit of[§ 1983] as it was enacted," relying on Justice Brennan's dissenting opinion in
Will V. Michigan Department ofState Police, 491 U.S. 58 (1989). Such a position goes
clearly against the overwhelming volume of Supreme Court and Second Circuit precedent
cited throughout this Decision by which the Court is bound.
                                            -5-
officers involved in the alleged incident, something he can request during the normal

course of discovery.^ See, e.g., Warren v. Goord,476 F. Supp. 2d 407,413-14(S.D.N.Y.

2007)("[T]he Court will not dismiss the claim against John Doe until plaintiff has had

sufficient discovery to name the defendant."); Haussman v. Fergus, 894 F. Supp. 142, 150

(S.D.N.Y. 1995)(not dismissing the plaintiffs § 1983 claim against a John Doe defendant

until the defendant was still unidentified after the completion of discovery). Accordingly,

Plaintiffs request is denied.

                                    CONCLUSION


       For the foregoing reasons. Defendant's motion to dismiss (Dkt. 24)is granted, and

Plaintiffs request for discovery prior to the Rule 26(f) conference (Dkt. 27 at 4-5) is

denied. The Clerk of Court is instructed to terminate the New York State Department of

Corrections and Community Supervision from the instant action.

       SO ORDERED.




                                                        States District Judge

Dated: March 22, 2019
       Rochester, New York




^      Plaintiff appears to make a request similar to those allowed by the Second Circuit
in pro se cases pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir. 1997). However,
Plaintiff in the instant matter is counseled, and therefore not entitled to the assistance
afforded pro se litigants by Valentin in identifying John and Jane Doe defendants.
                                           -6-
